ORDER
The motion for a stay of removal and voluntary departure pending review is denied. See Abbassi v. INS, 143 F.3d 513 (9th Cir.1998); see also El Himri v. Ashcroft, 344 F.3d 1261 (9th Cir.2003). The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), will expire 14 days after the filing date of this order.
The certified administrative record has been filed. The opening brief is due July 28, 2006; the answering brief is due August 28, 2006; and the optional reply brief is due within 14 days after service of the answering brief.